DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-14, drawn to a retraction instrument, classified in A61B 2017/00349.
II. Claim 15-20, drawn to a method, classified in A61B 17/4241.
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the retraction instrument can be used for more than just grasping myoma, the coil itself can be used as an anchor for tissues and the instrument can be used for picking up a myriad of items such as trash/debris pick up for cleaning.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Stephen DiLorenzo on 7/7/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fleischman (Pub No US/2011/0077672).
Regarding claim 1, Fleischman discloses a retraction instrument, comprising: 
a tube (catheter body 52) defining a passage therethrough (Fleischman, col 65); 
an actuator (hollow needle adapted to expel a expandable anchor therefrom by means of an externally actuatable control, Fleischman, claim 1) having 
a handle (handle assembly), the handle having 
a shaft (rod 69 or stylet 62) extending distally therefrom through the passage of the tube (helical member 58 is preferably hollow and attached to a tube with an internal lumen passing from the distal tip to the handle assembly, Fleischman, col 69, fig 33A and B); and 
a first coil (helical member 58 or 82) disposed adjacent a distal end of the shaft, the first coil configured to secure the shaft to tissue (Fleischman, col 75-78, fig 16 and 17).  
Regarding claim 2, Fleischman discloses the retraction instrument according to claim 1 wherein the first coil (helical member 58 or 82) extends distally from the distal end of the shaft (Fleischman, fig 16 and 17).   
Regarding claim 3, Fleischman discloses the retraction instrument according to claim 2 
wherein the first coil (helical member 58 or 82) includes 
a straight configuration in which the first coil is substantially linear (fig 16) and 
a coiled configuration in which the first coil is substantially non-linear (fig 17) and configured to secure the first coil within tissue (stylet 62 is advanced thereby expelling the flexible member 82 and allowing it to expand from the position shown in FIG. 16A to that shown in FIG. 16B, Fleischman, col 75, fig 16 and 17).
Regarding claim 4, Fleischman discloses the retraction instrument according to claim 3 wherein the first coil (helical member 58 or 82) is configured to transition from the straight configuration (fig 16A) to the coiled configuration (fig 16B) as the first coil is inserted into tissue (stylet 62 is advanced thereby expelling the flexible member 82 and allowing it to expand from the position shown in FIG. 16A to that shown in FIG. 16B, Fleischman, col 75, fig 16 and 17).
Regarding claim 5, Fleischman discloses the retraction instrument according to claim 2 wherein the shaft (stylet 62) has a retracted position in which the first coil is disposed within the tube (fig 16A) and an extended position in which the first coil is positioned distal of the tube (fig 16B) (stylet 62 is advanced thereby expelling the flexible member 82 and allowing it to expand from the position shown in FIG. 16A to that shown in FIG. 16B, Fleischman, col 75, fig 16 and 17). 
Regarding claim 6, Fleischman discloses the retraction instrument according to claim 2 further comprising 
a second coil (More than one flexible member 82) secured to a distal portion of the tube and extending distally from the distal portion of the tube (More than one flexible member 82 may be attached to a stylet 62, if desired, to increase the surface provided for pulling on the appendage 16/17, Fleischman, col 74).  
Regarding claim 7, Fleischman discloses the retraction instrument according to claim 6 
wherein the first coil (flexible member 82) is wound in a first direction and the second coil (More than one flexible member 82) is wound in a second, opposite direction (fig 8 and 9 show helical member wound in opposite directions and any flexible self-expanding member or configuration which may be extended into a low profile to fit inside a hollow needle or a catheter body and when extended beyond the distal end of the constraining tube will expand, may be used, Fleischman, col 75-77, fig 8, 9, 16, and 17).  
Regarding claim 8, Fleischman discloses the retraction instrument according to claim 6 
wherein the first coil (flexible member 82) has first diameter and the second coil (More than one flexible member 82) has a second diameter which is greater than the first diameter (fig 16B and 17 show helical member with different expanded diameters and any flexible self-expanding member or configuration which may be extended into a low profile to fit inside a hollow needle or a catheter body and when extended beyond the distal end of the constraining tube will expand, may be used, Fleischman, col 75-77, fig 8, 9, 16, and 17).    
Regarding claim 9, Fleischman discloses the retraction instrument according to claim 6 wherein the first coil (flexible member 82) has a substantially constant diameter (fig 9 shows coil has substantially constant diameter, Fleischman, fig 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman (Pub No US/2011/0077672), in view of Koblish (Pub No US/2001/0020174).
Regarding claim 10, Fleischman discloses the retraction instrument according to claim 1, however fails to disclose further comprising a rod extending through the actuator to a tip disposed distal of the distal end of the shaft.  
Koblish teaches an instrument, further comprising a rod (stylet 24) extending through the actuator (proximal 14 member) to a tip (tip member 22) disposed distal of the distal end of the shaft (sheath 32) (fig 3 show stylet 24 extended through actuator to a tip (22), Koblish, col 65-73 fig 1-3).  
Fleischman and Koblish are considered analogous art to the claimed invention because they are in the same field of endeavor of devices for procedures in the pulmonary vein. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman to incorporate a stylet which extends through the actuator to the tip of the shaft, as seen in Koblish. The motivation for the modification of the first coil is that the rod (24) enables the physician to manipulate the helical portion of the distal member 16 and adjust its shape from the at rest shape or unwind the coil so that its diameter increases or rotate the rod (24) in the other direction to cause the distal member to wind up and its diameter to decrease (Kolbish, col 69, fig 1, 3, 6, and 7).
Regarding claim 11, the combination of Fleischman and Koblish teach the retraction instrument according to claim 10.
Koblish teaches a retraction instrument wherein the first coil (electrodes 18 are preferably in the form of wound, spiral coils) includes a leading end (tip member 22) secured to the tip (Koblish, col 71), a trailing end secured to the shaft (proximal member 14), and winds about the shaft between the leading and trailing ends (Koblish, col 65-73 fig 1-3). 
Fleischman and Koblish are considered analogous art to the claimed invention because they are in the same field of endeavor of devices for procedures in the pulmonary vein. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman to incorporate the teachings of Koblish. The motivation for the modification would have been to adapt the first coil to have the leading end secured to the tip of the rod, a trailing end secured to the shaft and winds about the shaft between the leading and trailing ends, as a rod (24) enables the physician to manipulate the helical portion of the distal member 16 and adjust its shape from the at rest shape or unwind the coil so that its diameter increases or rotate the rod (24) in the other direction to cause the distal member to wind up and its diameter to decrease (Kolbish, col 69, fig 1, 3, 6, and 7).
Regarding claim 12, the combination of Fleischman and Koblish teach the retraction instrument according to claim 11 wherein the first coil (electrodes 18 are preferably in the form of wound, spiral coils) has a contracted configuration (fig 3) in which the first coil defines a first diameter and an expanded configuration (fig 1) in which the first coil defines a second diameter greater than the first diameter (Kolbish, col 69, fig 1, 3, 6, and 7).  
Regarding claim 13, the combination of Fleischman and Koblish teach the retraction instrument according to claim 12 wherein the rod (24) is rotatable relative to the shaft (14) to transition the first coil between the contracted and expanded configurations (unwind the coil so that its diameter increases or rotate the rod (24) in the other direction to cause the distal member to wind up and its diameter to decrease, Kolbish, col 69, fig 1, 3, 6, and 7).  
Regarding claim 14, the combination of Fleischman and Koblish teach the retraction instrument according to claim 12 wherein the first diameter is less than a diameter of the passage (helical portion of the distal member 16 is housed in sheath 32 so can be unwound to a diameter that is less than the diameter of the passage (sheath 32), Kolbish, col 69, 73 and 74, fig 1, 3, 6, and 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771                                                                                                                                                                                         	/GEORGE J ULSH/               Primary Examiner, Art Unit 3771